Affirmed and Memorandum Opinion filed May 27, 2004








Affirmed and Memorandum Opinion filed May 27, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01216-CR
NO.
14-03-01217-CR
____________
 
ADAN GAITAN
GARCIA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
232nd District Court
Harris  County, Texas
Trial Court Cause Nos.
931,359 & 937,769
 

 
M E M O R A N D U M   O P I N I O N
After a jury trial, appellant was convicted of two offenses
of indecency with a child.  On October
21, 2003, the trial court sentenced appellant to confinement for forty-five
years in the Institutional Division of the Texas Department of Criminal Justice
in each case, with the sentences to be served concurrently.  Appellant filed a timely, written notice of
appeal in each case.




Appellant=s appointed counsel filed a brief in which she concludes
these appeals are wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  More than
sixty days have elapsed, and as of this date, no pro se response has been
filed.
We have carefully reviewed the record and counsel=s brief and agree these appeals are
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgments of the trial court are affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 27, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman. 
Do Not Publish C Tex. R. App. P. 47.2(b).